Dear Ms. Koury:
We are in receipt of your request for an Attorney General's opinion with regard to the recall petition directed toward Tom Robinson, Mayor, Town of Homer, Parish of Claiborne.  The registrar of voters certified the recall petition on October 12, 1995, and has presented same to the governor. Therefore, you have requested an opinion as to whether the governor should issue a proclamation ordering an election to be held for the purpose of voting on the question of recall.
LSA-R.S. 18:1300.3(C) requires the registrar to send the original petition to the governor immediately after certification. Section 1300.7 requires the governor to issue a proclamation, within fifteen days after the petition is presented to him, to order an election to be held for the purpose of voting on the question of recall of the officer if the required number of registered voters, qualified to vote as of the date of the registrar's certificate, signed the petition.
LSA-R.S. 18:1300.3 requires the registrar to certify to (1) the number of names on the petition; (2) the number of names on the petition who are electors in the voting area; (3) the number of electors of the voting area as of the date of the certificate; and (4) the number of names on the petition who are not electors. The registrar's certificate states as follows:
          (1) Number of names appearing on original petition = 1,995
          (2) Number of validated names on original petition = 612
          (3) Total number of electors of the voting area = 2,401
          (4) Number of invalid names of electors on petition = 1,383
LSA-R.S. 18:1300.2(B) requires a recall petition to be "[s]igned by a number of the electors of the voting area as will in number equal not less than thirty-three and one-third percent of the number of the total electors of the voting area wherein and for which a recall elections is petitioned; however, where fewer than one thousand qualified electors reside within the voting area, the petition shall be signed by not less than forty percent of said electors."  The total number of electors of the voting area in this matter is greater than one thousand.  Therefore, in calculating thirty-three and one-third percent of the total number of electors of the voting area (2,401), a total of 801 valid signatures is required on the recall petition for the governor to issue a proclamation for a special election.
The registrar certified that there are a total of 612 valid signatures on the recall petition, which does not meet the required thirty-three and one-third percent.  Therefore, it is the opinion of this office that the validated signatures on the recall petition are not sufficient in number for the governor to issue a proclamation ordering a special election on the question of recall of Tom Robinson, Mayor, Town of Homer, Parish of Claiborne.
If we can be of further assistance in this matter, please contact our office.
Yours very truly,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              _________________________________ ANGIE ROGERS LaPLACE Assistant Attorney General
RPI/ARL/pb
Enclosures
arl/opinions/ 95-456
DATE RECEIVED:
DATE RELEASED:
ANGIE ROGERS LAPLACE ASSISTANT ATTORNEY GENERAL